     Case 3:18-cv-00527-LRH-WGC Document 25 Filed 04/24/19 Page 1 of 6




 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA
 8
                                                     ***
 9    HP TUNERS, LLC,                                         Case No. 3:18-cv-00527-LRH-WGC

10                                           Plaintiff,       ORDER
11            v.

12    KENNETH CANNATA,

13                                         Defendant.
14

15

16          Plaintiff HP Tuners, LLC (“HPT”) has filed a motion requesting a temporary restraining

17   order (“TRO”) and preliminary injunction against defendant Kenneth Cannata. (ECF No. 19). For

18   the reasons stated below, the Court will grant HPT’s motion in part and deny it in part without

19   prejudice.

20                           I. Factual Background and Procedural History

21          In its November 2018 complaint, HPT, a company that develops and sells computer

22   software and hardware for tuning automobile engines and transmissions, alleged that Cannata, one

23   of its former principals, unlawfully transferred proprietary intellectual property to a competitor

24   prior to his exit from HPT. (ECF No. 1 at 2). In addition to transferring the intellectual property to

25   the competitor, HPT has alleged that Cannata worked with the competitor and others to develop

26   competing products in the automobile tuning market. (Id.) HPT set forth numerous causes of action

27   in its complaint, including breach of a fiduciary duty, fraud, and violations of federal, Nevada, and

28
                                                          1
     Case 3:18-cv-00527-LRH-WGC Document 25 Filed 04/24/19 Page 2 of 6




 1   Illinois 1 trade secrets statutes. (Id. at 3). Later that November, Cannata filed a motion to dismiss

 2   HPT’s complaint, which remains pending before the Court.

 3             In its TRO application, HPT asserts that on March 22, 2018, it received text messages from

 4   a business associate of Cannata’s, Kevin Sykes-Bonnett (the competitor alluded to above), through

 5   discovery in a separate but related case. (ECF No. 19 at 2). HPT argues that those text messages,

 6   which span from November 19, 2017 to November 17, 2018, reveal that not only is Cannata still

 7   in possession of HPT’s intellectual property and has assisted a rival in developing products based

 8   on it, but he has threatened to release that confidential intellectual property to the public. (Id.) In

 9   its request for relief, HPT seeks to enjoin Cannata and his associates from (1) releasing any

10   confidential or proprietary information to the public; (2) releasing any products or services that

11   have been developed using HPT’s proprietary code, including “the hardware device developed by

12   [Cannata] in connection with the Syked ECU Tuning, Inc. software solution”; and (3) selling or

13   releasing any products or software based on or derived from HPTs software or products. (Id. at 3).

14   HPT also requests that Cannata and his associates: (4) turn over all communications, documents,

15   and information received from “Syked ECU Tuning, Inc., [Sykes-Bonnett], or John Martinson; (5)

16   be restrained from developing, in any way, any software based on HPT’s proprietary trade secrets;

17   (6) turn over all confidential trade secrets and proprietary intellectual property belonging to HPT,

18   and (7) submit all computers and other electronic storage devices for forensic examination. (Id. at

19   3–4).

20                                               II. Legal Standard

21             The purpose of a TRO is to preserve the status quo before a preliminary injunction hearing;

22   its provisional nature is designed to prevent irreparable loss of rights prior to judgment. Sierra On–

23   Line, Inc. v. Phoenix Software, Inc., 739 F.2d 1415, 1422 (9th Cir. 1984) (citing Tanner Motor

24   Livery, Ltd. v. Avis, Inc., 316 F.2d 804, 808–09 (9th Cir. 1963)). TROs are governed by Federal

25   Rule of Civil Procedure 65(b), which states that the moving party must provide specific facts

26   showing that immediate and irreparable injury, loss, or damage will result before the adverse

27   party’s opposition to a motion for a preliminary injunction can be heard. Ditech Financial LLC v.

28   1
         While Cannata is a resident of Reno, Nevada, HPT is based in Illinois.
                                                         2
     Case 3:18-cv-00527-LRH-WGC Document 25 Filed 04/24/19 Page 3 of 6




 1   American West Village II Owners Association, 2017 WL 3610559, at *2 (D. Nev. Aug. 22, 2017)

 2   (citing Fed. R. Civ. P. 65(b)). Although a TRO can be issued without notice to the adverse party,

 3   in this case, HP Tuners has provided sufficient notice to Cannata by serving a copy of its

 4   application for a TRO and preliminary injunction on counsel for Cannata. (ECF No. 19 at 18). To

 5   be entitled to a TRO, the moving party must demonstrate (1) a likelihood of irreparable injury if

 6   preliminary relief is not granted; (2) the balance of hardships weighs in its favor; (3) an injunction

 7   (or TRO in this case) is in the public’s interest, and (4) a likelihood of success on the merits. Winter

 8   v. Natural Resources Defense Counsel, Inc., 555 U.S. 7, 20 (2008).

 9                                              III. Discussion

10           Attached to HPT’s TRO application are a sworn declaration of facts by Chris Piastri (a

11   principal of HPT) and approximately 240 pages of text messages between Cannata and Sykes-

12   Bonnett. After reviewing the text messages and declaration, the Court finds that HPT has

13   sufficiently demonstrated each of the four TRO requirements.

14           First, it is clear that HPT would suffer an irreparable injury if Cannata or his associates

15   either released its proprietary intellectual property to the public or released or sold a product based

16   upon that intellectual property to the public. It is axiomatic that a company is substantially harmed

17   when its proprietary intellectual property is released to the public, where it would be available to

18   both consumers and rivals at no cost. The evidence provided by HPT shows that Cannata has

19   considered such an act: in a March 25, 2018 text message, Cannata suggests that Sykes-Bonnett

20   should “release all [HPT’s] software,” because doing so would result in the “entire industry”

21   “hat[ing] them [sic].” (ECF No. 24-3 at 10). In the same text, Cannata also asserts that he could

22   “do a special version of firmware that [would] sink [HPT] for sure.” (Id.) This constitutes

23   irreparable harm. See, e.g., Rent–A–Center, Inc. v. Canyon Television & Appliance Rental, Inc.,

24   944 F.2d 597, 603 (9th Cir.1991). HPT would also be harmed if Sykes-Bonnett’s rival company

25   could release a product developed using HPT’s intellectual property, as the rival company would

26   essentially be profiting off the labor of another company without compensating it for its work. The

27   text messages between Cannata and Sykes-Bonnett show that Sykes-Bonnett had, at an earlier

28
                                                        3
     Case 3:18-cv-00527-LRH-WGC Document 25 Filed 04/24/19 Page 4 of 6




 1   date, received HPT documents, source code, and several HPT devices from Cannata to assist him

 2   in developing his own tuning hardware and software. (ECF Nos. 24-3 at 18, 24-4 at 43).

 3             Second, The balance of hardships weighs in HPT’s favor. Cannata would suffer no harm

 4   if he was prohibited from releasing HPT’s proprietary intellectual property, but HPT would likely

 5   suffer substantial business losses if the property it devoted significant time to developing was

 6   released to the public and its rivals. While it is true that Cannata would be harmed by being

 7   prohibited from continuing to develop hardware and software, he would not be harmed by being

 8   prohibited from using HPT’s proprietary intellectual property in doing so, material that he has no

 9   right to access in the first place. Third, a TRO is also in the public’s interest, as the public has a

10   strong interest in seeing holders of intellectual property have their rights respected and not

11   infringed upon. Ferring B.V. v. Apotex, Inc., 2014 WL 1379758, at *5 (D. Nev. Apr. 7, 2014).

12   Additionally, the public encompasses employees of HPT who are not involved with this litigation;

13   their positions would likely be affected by their company having its key information released to

14   the public.

15             Finally, HPT has demonstrated that it is likely to succeed on the merits of its complaint. Its

16   primary contention is that Cannata improperly transferred HPT’s proprietary intellectual property

17   to Sykes-Bonnett and others both before and during his negotiations to leave the company. (See

18   ECF No. 1). As stated above, the text messages demonstrate that Cannata gave Sykes-Bonnett

19   HPT documents, source code, and devices, which the latter then used to develop his own product.

20   Given that Cannata stated that he did not “hack” HPT 2 and it is highly unlikely that HPT would

21   continue to give him access to its intellectual property following his exit, the only logical

22   conclusion is that he transferred the intellectual property to Sykes-Bonnett prior to his removal.

23   This would support HPT’s claims that Cannata violated the contract he signed prior to exiting.

24             Although the Court will grant HPT’s application for a TRO, it will not grant all the relief

25   requested. Specifically, the Court will deny, without prejudice, HPT’s request to force Cannata to

26   disclose all communications between him, Sykes-Bonnett, Martinson, and related entities, and its

27   request that Cannata and his associates turn over all electronic storage devices and other physical

28   2
         (ECF No. 24-3 at 12).
                                                         4
     Case 3:18-cv-00527-LRH-WGC Document 25 Filed 04/24/19 Page 5 of 6




 1   hardware that may contain HPT’s proprietary intellectual property. The Court will, however,

 2   enjoin Cannata and his associates from destroying, concealing, or modifying such devices and

 3   communications until the Court reaches a decision on HPT’s request.

 4          Federal Rule of Civil Procedure 65 requires that HPT posts security in an amount the Court

 5   deems proper to protect Cannata if it is later determined that an injunction should not have been

 6   issued. Fed. R. Civ. P. 65(b). While the language of the rule is mandatory, the Court has wide

 7   discretion whether to set a bond and for how much. Corrigan Dispatch Co. v. Casa Guzman, 569

 8   F.2d 300, 303 (5th Cir. 1978); Carillon Importers, LTD. v. Frank Pesce Int’l Group Limited, 112

 9   F.3d 1125 (11th Cir. 1997). In this case, the Court determines that a $5,000 bond is appropriate.

10                           IV. Conclusion and Temporary Restraining Order

11          IT IS THEREFORE ORDERED that HP Tuners’s motion for a temporary restraining order

12   (ECF No. 19) is GRANTED IN PART and DENIED WITHOUT PREJUDICE IN PART.

13   Defendant Kenneth Cannata, his agents, and any persons acting in concert with him (including but

14   not limited to Kevin Sykes-Bonnett), are ENJOINED from the following activities:

15          1. Releasing any confidential or proprietary intellectual property belonging to HP Tuners

16   to the public;

17          2. Releasing or selling any products or services that have been developed using HP

18   Tuners’s proprietary code, including “the hardware device developed by [Cannata] in connection

19   with the Syked ECU Tuning, Inc. software solution”;

20          3. Releasing or selling any products or software based on or derived from HP Tuners’s

21   software or products;

22          4. Developing, planning, designing, researching, or, in any way creating any software or

23   hardware based on or derived from HP Tuners’s proprietary intellectual property;

24          5. Destroying, selling, concealing, or modifying any electronic storage devices, including

25   but not limited to USB flash drives, mobile phones, servers, FTP servers, computers, hard drives,

26   and solid-state drives that they have used since January 1, 2016;

27          6. Destroying, concealing, or modifying any communications received from Syked ECU

28   Tuning, Inc., Kevin Sykes-Bonnett, and John Martinson, since January 1, 2016; and
                                                     5
     Case 3:18-cv-00527-LRH-WGC Document 25 Filed 04/24/19 Page 6 of 6




 1          7. Destroying, selling, concealing, or modifying any of HP Tuners’s proprietary intellectual

 2   property that may be in their possession, including hardware devices and physical documents.

 3          HPT is also required to post a $5,000 bond with the Clerk of Court. The parties are

 4   instructed   to   contact    the    undersigned’s     courtroom      deputy,    Jennifer    Cotter

 5   (Jennifer_Cotter@nvd.uscourts.gov), to schedule a date and time for a preliminary injunction

 6   hearing.

 7          IT IS SO ORDERED.

 8          DATED this 24th day of April, 2019.

 9

10                                                        LARRY R. HICKS
                                                          UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     6
